 Case 3:21-cv-00211-DJN Document 22 Filed 07/09/21 Page 1 of 16 PageID# 104




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

NIGEL E. JACKSON, on behalf of himself
and all similarly situated individuals,

                       Plaintiff,

v.                                                        Civil Action No. 3:21-cv-211

GENUINE DATA SERVICES, LLC,

                       Defendant.

                          AMENDED CLASS ACTION COMPLAINT

       Plaintiff, Nigel E. Jackson, by Counsel, on behalf of himself and all similarly situated

individuals, brings the following Amended Class Action Complaint against the Defendant Genuine

Data Services, LLC (“GDS”). In support of his Complaint, Plaintiff alleges as follows:

                                       INTRODUCTION

       1.      This is a consumer class action for damages, costs and attorney’s fees under the

Fair Credit Reporting Act, 15 U.S.C. §§ 1681a–x (“FCRA”) brought against GDS, a consumer-

reporting agency that routinely violates the FCRA’s basic protections by failing to ensure that the

information that it sells about consumers is as accurate as possible and reportable under the law.

       2.      Before the enactment of the FCRA, inaccurate and misleading information was

identified as “the most serious problem in the credit reporting industry.” 115 Cong. Rec. 2411 (Jan.

31, 1969). With this problem in mind, Congress enacted the FCRA “to prevent consumers from

being unjustly damaged because of inaccurate or arbitrary information in a credit report.” S. Rep.

No. 91-517 (1969).




                                                 1
 Case 3:21-cv-00211-DJN Document 22 Filed 07/09/21 Page 2 of 16 PageID# 105




       3.      To accomplish Congress’ goals, the FCRA contains a variety of requirements to

protect consumers, including §§ 1681c and 1681e, which are two of the cornerstone provisions of

the FCRA.

       4.      Whenever a consumer-reporting agency prepares a consumer report, § 1681c

prohibits consumer reporting agencies from reporting adverse items of information that antedate

the report by more than seven years. Pertinent to this lawsuit, the FCRA prohibits the reporting of

arrest and other law enforcement records that predate the report by more than seven years, unless

those records are a record of conviction. 15 U.S.C. § 1681c(a). Because traffic infractions are not

criminal convictions, they cannot be reported more than seven years after the fact. To further

strengthen the protections of § 1681c, the FCRA also requires consumer reporting agencies to

“maintain reasonable procedures designed to avoid violations” of § 1681c. 15 U.S.C. § 1681e(a).

       5.      This case arises because GDS routinely violates these FCRA provisions in its

issuance of consumer reports to resellers like non-party RealPage. RealPage, using the moniker

“The Leasing Desk,” sells consumer reports to landlords for use in tenant screening. These reports

are governed by the FCRA. 15 U.S.C. § 1681b(a).

       6.      In this instance, GDS provided data about Plaintiff to The Leasing Desk, which The

Leasing Desk then furnished to Plaintiff’s potential landlord. The GDS report included a decades-

old traffic citation that was not permitted to be reported under the FCRA’s obsolescence provision.

       7.      After Plaintiff’s landlord denied Plaintiff’s rental application as a result of this

report, Plaintiff requested a copy of his full file from RealPage, from which he was able to learn

that GDS was the source of the outdated traffic citation.




                                                 2
 Case 3:21-cv-00211-DJN Document 22 Filed 07/09/21 Page 3 of 16 PageID# 106




       8.      Therefore, Plaintiff brings nationwide class claims against GDS for its failure to

properly filter such outdated information from reports it sells to resellers like The Leasing Desk in

violation of 15 U.S.C. § 1681c(a).

       9.      Plaintiff also asserts a nationwide class claim against Defendant under Section

1681e(a), as it plainly has not implemented reasonable procedures designed to avoid violating

Section 1681c(a)’s requirement that non-criminal convictions age-off reports after seven years.

                                         JURISDICTION

       10.     The Court has jurisdiction under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

       11.     Venue is proper in this Court under 28 U.S.C. § 1391(b) as a substantial part of the

events giving rise to the claim occurred in this judicial district, including but not limited, the

collection of the underlying court records from the Executive Secretary of the Commonwealth of

Virginia. Important witnesses and records necessary for the prosecution of this case are based in

Richmond, Virginia, including the Executive Secretary, as well as employees of the Office of the

Executive Secretary.

       12.     Both jurisdiction and venue lie as the acts committed and damages suffered

occurred in whole or in part in this venue.

                                              PARTIES

       13.     Plaintiff is a natural person and a “consumer” as defined and governed by the

FCRA, 15 U.S.C. § 1681a(c).

       14.     Defendant GDS is a Delaware limited liability company doing business in the

Commonwealth of Virginia.

       15.     GDS is a consumer reporting agency as defined at 15 U.S.C. § 1681a(f) because

for monetary fees, it regularly engages in whole or in part in the practice of assembling or




                                                 3
 Case 3:21-cv-00211-DJN Document 22 Filed 07/09/21 Page 4 of 16 PageID# 107




evaluating consumer credit information or other information on consumers for the purpose of

furnishing consumer reports for tenant screening purposes to third parties, and uses interstate

commerce, including the Internet, for the purpose of preparing and furnishing such consumer

reports.

        16.     Specifically, Defendant GDS sells consumer reports, also called background

reports, tenant screening-reports, and credit reports, to others who in turn supply information to

landlords to use in deciding whether to rent to a prospective tenant. These reports include the

prospective tenant’s criminal history, sex offender status, landlord tenant court records, and credit

information.

        17.     Defendant GDS regularly operates in Virginia – in this District and Division. It

collects reporting information from the Executive Secretary of the Supreme Court of Virginia,

which is located here. It collects court records from the clerks located here. It sells its data to third

party customers located here. And it reports about consumers who live and/or apply for housing

here.

        18.     Discovery will show that Defendant has sold consumer reports regarding thousands

of Virginians and people with Virginia public records to its clients.

        19.     Discovery will show that when it sells consumer reports to its clients, who are often

also consumer-reporting agencies, Defendant GDS knows the identity of the ultimate end-user of

the report.

        20.     Discovery will show that Defendant GDS has sold hundreds or thousands of

consumer reports that were ultimately provided to end-users located in this District and Division.




                                                   4
    Case 3:21-cv-00211-DJN Document 22 Filed 07/09/21 Page 5 of 16 PageID# 108




          21.    In addition, to assembling the consumer reports that it sells, Defendant accesses,

stores, and reproduces court records and other public records from courts and other government

entities located in this District and Division.

          22.    According to Defendant’s website, Defendant GDS “ha[s] a footprint that spans the

country with access to sources that include but are not limited to: county, state and federal level

court records, sex offender registries with photos, Administrative Office of the Courts (AOC),

Department of Corrections (DOC) and National Security/Terror Watchlist sources.” 1

          23.    Discovery will show that Defendant (either itself or through a vendor) collects some

these records in a bulk and automated fashion directly from the Virginia court system, which is

stored and maintained by the Executive Secretary of the Supreme Court of Virginia in Richmond,

Virginia.

          24.    Virginia records, consumers and customers make up a material and not insignificant

part of Defendant’s business.

                                                  FACTS

          25.    In December 2019, Plaintiff applied to rent an apartment in the District at The

Nexus at West Alex apartment complex.

          26.    As part of the application process, Plaintiff was required to undergo a background

report.

          27.    Plaintiff’s landlord ordered Plaintiff’s background report from The Leasing Desk

on or around December 9, 2020.

          28.    When The Leasing Desk received the Nexus at West Alex’s request for Plaintiff’s

report, it requested criminal-record information from GDS.



1
    http://www.genuinedataservices.com/ (last visited June 30, 2021).


                                                    5
 Case 3:21-cv-00211-DJN Document 22 Filed 07/09/21 Page 6 of 16 PageID# 109




        29.     Upon information and belief, The Leasing Desk identified the end-user of

Plaintiff’s report when it requested his information from GDS.

        30.     GDS obtained those records from the Executive Secretary of the Supreme Court of

Virginia in Richmond.

        31.     In response to The Leasing Desk’s request, GDS provided those Virginia traffic

records attributable to Plaintiff.

        32.     In particular, GDS provided the following information to The Leasing Desk:




        33.     As seen above, this information included a traffic record from July 2000—almost

two decades prior to the report’s creation.

        34.     This entry stated that Plaintiff had been found “Guilty in Absentia” for the traffic

infraction of “NO CO TAG-B.”

        35.     A large number of traffic infractions are non-criminal, including in Virginia, where

Plaintiff’s infraction occurred. Jordan Blair Woods, Decriminalization, Police Authority, and

Routine Traffic Stops, 62 UCLA L. REV. 672, 698 (2015) (“Since 1970, twenty-two states have

decriminalized the bulk of minor traffic offenses by removing criminal penalties and reclassifying

the offenses as noncriminal offenses. Those states are Alaska (1976), Arizona (1983), Colorado

(1982), Connecticut (1975), Florida (1974), Hawaii (1978/1993), Idaho (1982), Indiana (1981),



                                                 6
    Case 3:21-cv-00211-DJN Document 22 Filed 07/09/21 Page 7 of 16 PageID# 110




Maine (1975), Massachusetts (1986), Michigan (1978), Nebraska (1976), New Hampshire (1974),

New York (1970), North Carolina (1986), North Dakota (1973), Oregon (1975), Rhode Island

(1975), Vermont (1990), Virginia (1977), Washington (1979), and Wisconsin (1971). In these

states, noncriminal traffic violations are punishable by fine only with no possibility of immediate

incarceration. 2 See VA. CODE ANN. § 18.2-8 (“Traffic infractions are violations of public order as

defined in § 46.2-100 and not deemed to be criminal in nature.”).

         36.    Because these traffic infractions are not criminal convictions, they cannot be

reported more than seven years after the fact. 15 U.S.C. § 1681c(a)(5).

         37.    By reporting Plaintiff’s non-criminal infraction from almost two decades prior on

its report, Defendant violated § 1681c.

         38.    Discovery will show that after The Leasing Desk received this information from

GDS, it manipulated the data to conform with the formatting of its background report it ultimately

prepared and provided to The Nexus at West Alex on or around December 9, 2020.

         39.    As a result of this outdated information in Plaintiff’s credit file, The Nexus at West

Alex denied Plaintiff’s rental application.

         40.    That Defendant reported the information at all confirms its lack of procedures

designed to curb violations of Section 1681c(a). Reasonable procedures would, for example,

examine the type of charge and determine whether it was truly criminal in nature such that a person

might be “convicted” as that term us used in Section 1681c(a). Where, like with Plaintiff here,

such charges are not criminal, the results cannot be convictions and therefore cannot appear on

reports after seven years.




2
    Available at https://www.uclalawreview.org/pdf/62-3-3.pdf


                                                  7
 Case 3:21-cv-00211-DJN Document 22 Filed 07/09/21 Page 8 of 16 PageID# 111




       41.     Defendant’s failure to have in place procedures designed to prevent such errors

violates Section 1681e(a).

       42.     After receiving this denial of housing, Plaintiff wrote to The Leasing Desk and

requested all information in the file that it maintained about him.

       43.     In response to Plaintiff’s request, The Leasing Desk sent Plaintiff a letter dated

December 19, 2019 and stated that it was providing him with a copy of the report that it delivered

to The Nexus at West Alex.

       44.     That report informed Plaintiff for the first time that GDS was at least one source of

the outdated Virginia traffic records The Leasing Desk reported.

                                 Defendant’s Business Practices

       45.     Discovery will show Defendant produces thousands of reports to The Leasing Desk

alone each year.

       46.     Discovery will further reveal that Defendant uses standardized procedures and

algorithms to generate the reports that it sells to customers like The Leasing Desk. As part of this

standard process, Defendant does not remove traffic infractions from a consumer’s report as

required by the FCRA’s obsolescence provision, 15 U.S.C. § 1681c.

       47.     Indeed, discovery will confirm that Defendant has no process in place to determine

whether traffic violations are criminal such that a conviction can be rendered. Defendant simply

obtains the records as they are from its third-party data vendor and inserts them into reports without

substantive review or consideration as to whether they fall outside any of the permissions in

Section 1681c(a) for reporting of older records.




                                                   8
 Case 3:21-cv-00211-DJN Document 22 Filed 07/09/21 Page 9 of 16 PageID# 112




                                    Defendant Acted Willfully

       48.     At all times relevant to this lawsuit, Defendant’s conduct was willful and carried

out in knowing or reckless disregard for consumers’ rights under the FCRA. GDS’s conduct was

intentionally accomplished through its intended procedures; these procedures have continued

despite the fact that other consumer reporting agencies have been subject to court decisions and

consumer complaints critical of similar conduct; and GDS will continue to engage in this conduct

because it believes there is greater economic value in selling over-inclusive consumer reports than

in producing accurate reports.

       49.     In addition, Defendant’s willful conduct will also be established by the following:

              a) Defendant takes no action to determine if the records older than seven years it

                  reports are criminal convictions are not. This failure is unreasonable and willful.

              b) Defendant has a standardized procedure whereby if something is listed as a

                  traffic infraction, Defendant adds a finding of guilty to that record even in states

                  where there is no such finding of guilt. Adding such editorial comments is

                  unreasonable and willful.

              c) The FCRA was enacted in 1970; Defendant has had decades to become

                  compliant.

              d) Defendant is a corporation with access to legal advice through its own general

                  counsel’s office and/or outside litigation counsel. Yet, there is no

                  contemporaneous evidence that it determined that its conduct was lawful.

              e) Defendant knew or had reason to know that its conduct was inconsistent with

                  FTC and CFPB guidance, case law, and the plain language of the FCRA.




                                                 9
Case 3:21-cv-00211-DJN Document 22 Filed 07/09/21 Page 10 of 16 PageID# 113




              f) Defendant voluntarily ran a risk of violating the law substantially greater than

                    the risk associated with a reading that was merely careless.

              g) Defendant’s violations of the FCRA were repeated and systematic.

              h) Defendant’s FCRA violations were carried-out according to Defendant’s

                    established policies and procedures; the violations alleged herein were not

                    accidental or isolated to Plaintiff.

                                       CLAIMS FOR RELIEF

                         COUNT I – FAIR CREDIT REPORTING ACT
                                    15 U.S.C. § 1681c(a)
                                        Class Claim

       50.     Plaintiff restates each of the allegations in the preceding paragraphs as if set forth

at length herein.

       51.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this

action for violations of Section 1681c(a) for himself and on behalf of a class (the “Obsolescence

Class”) defined as:

       All natural persons residing in Virginia (a) who were the subject of a report sold by
       Defendant; (b) in the five years predating the filing of this Complaint and
       continuing through the date which the class list is prepared; (c) containing a traffic
       infraction; (d) where the disposition of the traffic infraction predated the report by
       seven years.

       Excluded from the class definition are any employees, officers, directors of
       Defendant Genuine Data Services, any attorney appearing in this case, and any
       judge assigned to hear this action.

       52.     Numerosity. Fed. R. Civ. P 23(a)(1). Plaintiff estimates that the class is so

numerous that joinder of all members is impractical. The class members’ names and addresses are

identifiable through documents maintained by Defendant and the class members may be notified

of the pendency of this action by published and/or mailed notice.



                                                    10
Case 3:21-cv-00211-DJN Document 22 Filed 07/09/21 Page 11 of 16 PageID# 114




        53.    Predominance of Common Questions of Law and Fact. Fed. R. Civ. P. 23(a)(2).

Common questions of law and fact exist as to all putative class members, and there are no factual

or legal issues that differ between the putative class members. These common questions

predominate over the questions affecting only individual class members. The common questions

include: (1) whether GDS was required by 15 U.S.C. § 1681c(a) to delete the information after 7

years; (2) whether GDS’s conduct constituted a violation of the FCRA; and (3) whether GDS’s

conduct was willful.

        54.    Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of the claims of

each putative class member. Plaintiff is entitled to relief under the same causes of action as the

other putative class members. Additionally, Plaintiff’s claims are based on the same facts and legal

theories as each of the class members’ claims.

        55.    Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiff is an adequate

representative of the putative class because his interests coincide with, and are not antagonistic to,

the interests of the other putative class members. Plaintiff has retained counsel competent and

experienced in such litigation and intends, with his counsel, to continue to prosecute the action

vigorously. Plaintiff and his counsel will fairly and adequately protect the class members’ interests.

Neither Plaintiff nor his counsel have any interest that might conflict with his vigorous pursuit of

this action.

        56.    Superiority. Fed. R. Civ. P. 23(b)(3). Questions of law and fact common to the

class members predominate over questions affecting only individual members, and a class action

is superior to other available methods for fair and efficient adjudication of the controversy. The

damages sought by each class member are such that individual prosecution would prove

burdensome and expensive. It would be virtually impossible for individual class members to




                                                 11
Case 3:21-cv-00211-DJN Document 22 Filed 07/09/21 Page 12 of 16 PageID# 115




effectively redress the wrongs done to them. Even if the class members could afford individual

litigation, it would be an unnecessary burden on the courts. Furthermore, individualized litigation

presents a potential for inconsistent or contradictory judgments and increases the delay and

expense to all parties and to the court system presented by the legal and factual issues raised by

GDS’s conduct. By contrast, the class-action device will result in substantial benefits to the

litigants and the Court by allowing the Court to resolve numerous individual claims based upon a

single set of proof in a case.

        57.     As described above, GDS failed to remove traffic citation information that clearly

antedated the report by more than 7 years.

        58.     GDS violated § 1681c(a) of the FCRA as to the Plaintiff and each of the class

members by reporting each consumer’s traffic citations for longer than the seven-year period

permitted by the FCRA.

        59.     Plaintiff and each putative class member suffered real and actual harm and injury.

        60.     For example, the rights at issue were determined by Congress to be important

measures to ensure continued accuracy and completeness in GDS’s files and reports.

        61.     In each instance, each class member’s credit report contained derogatory

information that GDS was legally obligated to remove.

        62.     GDS’s conduct was willful, rendering it liable for statutory and punitive damages

in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, the

violation was negligent, rendering GDS liable under 15 U.S.C. § 1681o. 3




3
  Plaintiff seeks statutory and punitive damages on behalf of himself and others. If class
certification is denied, Plaintiff intends to seek actual damages for Defendant’s violation.


                                                12
Case 3:21-cv-00211-DJN Document 22 Filed 07/09/21 Page 13 of 16 PageID# 116




       63.     As a result of these FCRA violations, GDS is liable for statutory damages from

$100 to $1,000 for Plaintiff and each class member, punitive damages, attorneys’ fees, and costs

pursuant to 15 U.S.C. § 1681n.

                       COUNT II – FAIR CREDIT REPORTING ACT
                                   15 U.S.C. § 1681e(a)
                                       Class Claim

       64.     Plaintiff restates each of the allegations in the preceding paragraphs as if set forth

at length herein.

       65.     Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this

action for violations of Section 1681e(a) for the same class identified above.

       66.     Numerosity. Fed. R. Civ. P 23(a)(1). Plaintiff estimates that the class is so

numerous that joinder of all members is impractical. The class members’ names and addresses are

identifiable through documents maintained by Defendant and the class members may be notified

of the pendency of this action by published and/or mailed notice.

       67.     Predominance of Common Questions of Law and Fact. Fed. R. Civ. P. 23(a)(2).

Common questions of law and fact exist as to all putative class members, and there are no factual

or legal issues that differ between the putative class members. These common questions

predominate over the questions affecting only individual class members. The common questions

include: (1) whether GDS had in place reasonable procedures designed to avoid violations of 15

U.S.C. § 1681c(a); (2) whether GDS’s conduct constituted a violation of the FCRA; and (3)

whether GDS’s conduct was willful.

       68.     Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of the claims of

each putative class member. Plaintiff is entitled to relief under the same causes of action as the




                                                13
Case 3:21-cv-00211-DJN Document 22 Filed 07/09/21 Page 14 of 16 PageID# 117




other putative class members. Additionally, Plaintiff’s claims are based on the same facts and legal

theories as each of the class members’ claims.

        69.     Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiff is an adequate

representative of the putative class because his interests coincide with, and are not antagonistic to,

the interests of the other putative class members. Plaintiff has retained counsel competent and

experienced in such litigation and intends, with his counsel, to continue to prosecute the action

vigorously. Plaintiff and his counsel will fairly and adequately protect the class members’ interests.

Neither Plaintiff nor his counsel have any interest that might conflict with his vigorous pursuit of

this action.

        70.     Superiority. Fed. R. Civ. P. 23(b)(3). Questions of law and fact common to the

class members predominate over questions affecting only individual members, and a class action

is superior to other available methods for fair and efficient adjudication of the controversy. The

damages sought by each class member are such that individual prosecution would prove

burdensome and expensive. It would be virtually impossible for individual class members to

effectively redress the wrongs done to them. Even if the class members could afford individual

litigation, it would be an unnecessary burden on the courts. Furthermore, individualized litigation

presents a potential for inconsistent or contradictory judgments and increases the delay and

expense to all parties and to the court system presented by the legal and factual issues raised by

GDS’s conduct. By contrast, the class-action device will result in substantial benefits to the

litigants and the Court by allowing the Court to resolve numerous individual claims based upon a

single set of proof in a case.

        71.     As described above, GDS failed to remove traffic citation information that clearly

antedated the report by more than 7 years.




                                                 14
Case 3:21-cv-00211-DJN Document 22 Filed 07/09/21 Page 15 of 16 PageID# 118




       72.     GDS violated § 1681c(a) of the FCRA as to the Plaintiff and each of the class

members by reporting each consumer’s traffic citations for longer than the seven-year period

permitted by the FCRA.

       73.     In turn, GDS had in place no procedures designed to present these violations, which

are apparent by even a cursory review of the records GDS is reporting.

       74.     Plaintiff and each putative class member suffered real and actual harm and injury.

       75.     For example, the rights at issue were determined by Congress to be important

measures to ensure continued accuracy and completeness in GDS’s files and reports.

       76.     In each instance, each class member’s credit report contained derogatory

information that GDS was legally obligated to remove.

       77.     GDS’s conduct was willful, rendering it liable for statutory and punitive damages

in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, the

violation was negligent, rendering GDS liable under 15 U.S.C. § 1681o. 4

       78.     As a result of these FCRA violations, GDS is liable for statutory damages from

$100 to $1,000 for Plaintiff and each class member, punitive damages, attorneys’ fees, and costs

pursuant to 15 U.S.C. § 1681n.

       WHEREFORE, Plaintiff, on behalf of himself and the putative class members, moves for

class certification and for statutory and punitive damages, as well as his attorney’s fees and costs

against the Defendant; for pre-judgment and post-judgment interest at the legal rate, and such other

relief the Court does deem just, equitable, and proper.




4
  Plaintiff seeks statutory and punitive damages on behalf of himself and others. If class
certification is denied, Plaintiff intends to seek actual damages for Defendant’s violation.


                                                15
Case 3:21-cv-00211-DJN Document 22 Filed 07/09/21 Page 16 of 16 PageID# 119




     TRIAL BY JURY IS DEMANDED.

                                  Respectfully submitted,
                                  NIGEL E. JACKSON

                                  By:     /s/ Kristi C. Kelly
                                  Kristi C. Kelly, VSB #72791
                                  Andrew J. Guzzo, VSB #82170
                                  Casey S. Nash, VSB #84261
                                  Kelly Guzzo, PLC
                                  3925 Chain Bridge Road, Suite 202
                                  Fairfax, VA 22030
                                  (703) 424-7572
                                  (703) 591-0167 Facsimile
                                  Email: kkelly@kellyguzzo.com
                                  Email: aguzzo@kellyguzzo.com
                                  Email: casey@kellyguzzo.com

                                  Leonard A. Bennett, VSB #37523
                                  Craig C. Marchiando, VSB #89736
                                  CONSUMER LITIGATION ASSOCIATES, P.C.
                                  763 J. Clyde Morris Blvd., Ste. 1-A
                                  Newport News, VA 23601
                                  Telephone: (757) 930-3660
                                  Facsimile: (757) 930-3662
                                  Email: lenbennett@clalegal.com
                                  Email: craig@clalegal.com

                                  Counsel for Plaintiff




                                    16
